DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on 4/7/2021 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3. Claim 1 is objected to because of the following informalities:  
Claim 1, lines 4-5, “with a  front surface thereof” should read “with a front surface [[thereof]] of the wafer” to make clear that the front surface belongs to the wafer. 
Claim 1, line 7, “from a side of a back surface thereof” should read “from a side of a back surface [[thereof]] of the wafer” to make clear that the back surface belongs to the wafer. 
Claim 1, lines 8-11, “a transfer unit that unloads the wafer from a first cassette housing the wafer therein and mounted in a cassette mounting region where the first cassette is mounted,” should read “a transfer unit that unloads the wafer from a first cassette housing the wafer therein, wherein the first cassette is mounted in a cassette mounting region, . 
Appropriate correction is required.
Claim Interpretation
4. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, line 6, “a machining unit that machines the wafer held on the chuck table”. Further, proper corresponding structure is provided as spindles 14a and 14b
Claim 1, line 8, “a transfer unit that unloads the wafer”. Further, proper corresponding structure is provided as the wafer transfer robot 30.
Claim 1, line 15, “an information recording section that records the pattern contained in the image”. Further, proper corresponding structure is provided as a control unit 42. 
Claim 1, line 19, “a determination section that determines another wafer that has been unloaded from the first cassette and has not been machined yet, to be a wafer as an object of machining”. Further, proper corresponding structure is provided as a control unit 42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 19-25, the claim language states “a determination section that determines another wafer that has been unloaded from the first cassette and has not been machined yet, to be a wafer as an object of machining based on a detection of a pattern same as the pattern recorded in association with the machining conditions in the information recording section, from the another wafer that has not been machined yet”. However, it is not precisely clear how many wafers are required by the claim limitation. Specifically, it is not precisely clear if the recitations of “another wafer”, “a wafer as an object of machining” and “the another wafer” are all referring to the same wafer. Additionally, it is not precisely clear if the last limitation of “from the another wafer that has not been machined yet” is a completely redundant limitation or if this limitation is referencing a new “the another wafer”. 
Regarding claim 1, line 33 and 37, the claim recites “a second cassette” and “the second cassette”. However, as best understood by the examiner, the “second cassette” is the same as the first cassette. It is not precisely clear what is required by the claim limitation. Additionally, it is not precisely clear how the first cassette is different from the second cassette. 
Regarding claim 1, lines 43-44, the claim recites “an imaging step of forming an image containing a new pattern”. However, it is not precisely clear how “a new pattern” differs from the previously introduced pattern that was imaged by the camera unit and recorded in association with machining conditions to be used when machining the wafer. As best understood by the examiner, the previously recorded pattern is the “new pattern”. 
Regarding claim 1, the last 11 lines recite two limitations drawn towards “an imaging step” and “a pattern recording step”. However, the previous limitation recites an automatic machining program starting step of unloading the wafer from the cassette and machining the wafer. It is not precisely clear if the “imaging step” and “pattern recording step” occur within the automatic machining program. Specifically, it is not precisely clear if the “imaging step” and “pattern recording step” happen after the entire automatic machining program or if the “imaging step” and “pattern recording step” happen during the automatic machining program. Additionally, the “imaging step” includes “the transfer unit transfers the new type of wafer”. It is not precisely clear if this is referring back to the transferring of the wafer done in the automatic machining program or if this is a new transferring of the wafer. Overall, the order of the automatic machining program, imaging step and pattern recording step is not precisely clear.
Claims 2 and 3 are rejected for depending upon a rejected base claim.  
Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shigematsu (US PGPUB 20190076986) in view of Kalanovic (US PGPUB 20060217037).
Regarding claim 1, Shigematsu teaches a management method of a machining system (fig. 1) including 
a chuck table (fig. 1, chuck tables 8) that has a holding surface on a top wall thereof (fig. 1, holding surface 8a of the cuck table) and holds a wafer [0024] with a front surface thereof facing the holding surface [0007], 
a machining unit that machines the wafer held on the chuck table, from a side of a back surface thereof (fig. 1, grinding units 10a and 10b, [0007]), 
a transfer unit (wafer delivery robot 30) that unloads the wafer from a first cassette housing the wafer therein and mounted in a cassette mounting region where the first cassette is mounted (fig. 1, paragraph 0036), 
a camera unit (infrared camera unit 40, see annotated fig. 1 below) that images the wafer to acquire an image containing a pattern formed on a side of the front surface of the wafer (paragraphs 0027 and 0007], 

    PNG
    media_image1.png
    717
    669
    media_image1.png
    Greyscale

an information recording section (control unit 42) that records the pattern contained in the image, in association with machining conditions to be used when machining the wafer by the machining unit (paragraphs 0028 and 0029), and 
a determination section (control unit 42) that determines another wafer that has been unloaded from the first cassette and has not been machined yet, to be a wafer as an object of machining based on a detection of a pattern same as the pattern recorded in association with the machining conditions in the information recording section, from the another wafer that has not been machined yet (paragraphs 0029-0031; As best understood by the examiner, in light of the above 35 USC 112(b) rejections, the prior art teaches the claim limitations). 
Additionally, Shigematsu teaches the control unit 42 has processing conditions, which have been input thereto in advance, for processing wafers to be processed [0028]. Additionally, Shigematsu teaches the control unit has a function to determine whether a wafer unloaded from the cassette is a wafer to be processed by the grinding apparatus or not [0028]. Shigematsu teaches the control unit includes a determining unit 42a for determining whether a wafer to be determined is a wafer to be processed or not and an information register 42b that registers therein information on a pattern of structural objects which a wafer to be processed is to have on its face side [0029]. Shigematsu further teaches the information registered in the information register 42b represents, for example, an image captured by the infrared camera unit of a wafer of a type to be processed. Fig. 2a is a plan view schematically depicting by way of example an image of structural objects registered as information in the information register 42b. The information register 42b may have images of face sides 1a of wafers of various types registered in advance. When the operator enters the type of wafer to be processed into the control unit, the type of wafer indicated by the image to be sent from the information register 42b to the determining unit 42a is determined [0030]. 
Overall, Shigematsu teaches processing steps for determining if a wafer is of the desired wafer type to be processed, and if the wafer is of the desired type, moving forward with processing, and if the wafer is not of the desired type, alerting the operator and halting processing. Shigematsu does not explicitly teach how the information registered in the information register is initially recorded or how the information is recorded in advance. 
Shigematsu does not explicitly teach the management method, when recording the pattern in association with the machining conditions in the information recording section, comprising: 
a machining conditions recording step of recording, in the information recording section, new machining conditions to be used when machining a new type of wafer; 
an automatic machining program starting step of, after a second cassette with the new type of wafer housed therein is mounted in the cassette mounting region, causing the machining system to start an automatic machining program that transfers the new type of wafer from the second cassette onto the chuck table by the transfer unit, machines the new type of wafer by the machining unit under the new machining conditions recorded in the machining conditions recording step, and unloads the new type of wafer from the chuck table by the transfer unit; 
an imaging step of forming an image containing a new pattern of the new type of wafer by the camera unit in a course that, based on the automatic machining program, the transfer unit transfers the new type of wafer from the second cassette onto the chuck table and the chuck table holds the new type of wafer; and 
a pattern recording step of recording, in the information recording section, the new pattern contained in the new image formed in the imaging step, in association with the new machining conditions recorded in the machining conditions recording step.  
However, Kalanovic teaches a control system for controlling processing of workpieces. The system including a gripper unit 123.  Kalanovic teaches the system includes a manual training module for training operation of the system. The manual training module may also comprise means for user entry and storing of machine parameters [0011]. The control system may include a training process in which an operator controls the gantry, gimbal and gripper units using a manual input device so as to move a first workpiece of a particular style along a predetermined trajectory and provides input of each end point along the trajectory, the method including storing training data associated with each style of workpiece trained on the system [0032]. The system allows an entire part processing operation to be performed automatically, and allows for training for different style and piece sizes to expand the system capabilities [0033]. Overall, Kalanovic teaches a training process in which an operator controls the gantry, gimbal and gripper units using a manual input device, the training process comprising the steps of providing the operator with manual control of the gantry, gimbal and gripper units via an input device whereby the operator can move a first workpiece of a particular style along a user-selected trajectory through the machine, storing information regarding the user-selected trajectory as the user moves the gantry, gimbal and gripper units through a work envelope in the machine, and associating the stored trajectory information with a workpiece style entered by the user, storing data on each end point entered by the user along the trajectory, and storing processing parameters entered by the user for processing the workpiece at the workstation at each entered endpoint, whereby a series of trained processing sequences associated with a series of different style workpieces can be entered by an operator and stored for future automatic processing of workpieces (page 19 of the PGPUB, recited in claim 39).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shigematsu to incorporate the teachings of Kalanovic to provide a training process for training the control unit (of Shigematsu) to include the processing information of new wafer types and the associated pattern structure of the new wafer types, wherein the training of the control unit (of Shigematsu) includes a machining conditions recording step of recording new machining conditions to be used when machining a new type of wafer, wherein the new wafer is subjected to an automatic machining program including being unloaded from a cassette onto the chuck table by the transfer unit, being machined by the machining unit under the new machining conditions recorded in the control unit, and being unloaded from the chuck table by the transfer unit, wherein the training of the control unit (of Shigematsu) includes an imaging step of forming an image containing a new pattern of the new type of wafer by the camera unit in a course that, based on the automatic machining program, the transfer unit transfers the new type of wafer from the second cassette onto the chuck table and the chuck table holds the new type of wafer, wherein the chuck table holds the new wafer type via the protective member, wherein the imaging step is conducted by the infrared camera unit as described above, wherein the training of the control unit (of Shigematsu) includes a pattern recording step of recording, in the information recording section, the new pattern contained in the new image formed in the imaging step, in association with the new machining conditions recorded in the machining conditions recording step. Doing so would allow the control unit of Shigematsu to operate as intended. Additionally, doing so would allow the control unit of Shigematsu to store the processing information and conditions for future wafer types to be processed, wherein the processing information and conditions for future wafer types is recorded in the control unit, in order to expand the system capabilities (from Kalanovic). As best understood by the examiner, in view of the above 35 USC 112(b) rejections, Shigematsu in view of Kalanovic teaches the claim limitations. 
Regarding claim 2, Shigematsu in view of Kalanovic teaches the claimed invention as rejected above in claim 1. Additionally, Shigematsu in view of Kalanovic teaches wherein 
the new type of wafer includes a protective member (protective tape 3 of Shigematsu) bonded to the side of the front surface thereof (last sentence of paragraph 0019 of Shigematsu), 
the camera unit has an infrared camera (infrared camera unit 40 of Shigematsu), and in the imaging step, 
the new type of wafer is held on the chuck table via the protective member (fig. 1, paragraph 0007 of Shigematsu), and 
the camera unit images the side of the front surface of the new type of wafer from the side of the back surface thereof (paragraph 0027 of Shigematsu).  
Allowable Subject Matter
7. Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Shigematsu (US PGPUB 20190076986) in view of Kalanovic (US PGPUB 20060217037) is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the function of the determination section determining the existence/non-existence and properness/improperness of the protective member bonded to the side of the front surface of the new type of wafer, based on information about the protective member recorded in association with the new machining conditions as particularly claimed in combination with all other elements of claims 1 and 2. 
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sekiya (US PGPUB 20190061093) teaches a dressing board including a two dimensional code (fig. 1)
Sekiya (JP 2013158880) teaches a grinding device which functions similarly to the claimed invention including an infrared camera to detect patterns of the wafer. 
Mousavian et al. (US PGPUB 20210138655) teaches a control method including updating, retraining and fine tuning a control model [0580].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723